PER CURIAM.
The defendant in a divorce proceeding appeals from the final decree and assigns as error the amount of the attorney’s fee allowed to the wife. There is no contention that the amount of the fee is unreasonable except as it relates to the earning power and financial ability of the defendant, husband, to respond. The appellant does not challenge the testimony upon the time expended or the value of that time.
Under these contentions it is necessary for us to determine whether the amount of the fee allowed was an abuse of the chancellor’s discretion. The appellant has presented us with a record which does not contain any of the evidence taken before the chancellor at the time the fee was allowed, nor does it contain all of the evidence *779presented during the proceedings relative to the financial standing of the appellant. We must therefore affirm the decree as to the attorney’s fee. See Orlowitz v. Orlowitz, Fla.App.1965, 178 So.2d 878.
Affirmed.